Citation Nr: 0919066	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-06 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a chronic back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from December 1943 to April 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Lincoln, Nebraska, (RO) which, in pertinent part, denied 
service connection for a back disorder.  In May 2009, the 
Veteran submitted a Motion to Advance on the Docket.  In May 
2009, the Board granted the Veteran's motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

A chronic back disorder was not manifested during active 
service or for many years thereafter.  The Veteran's chronic 
thoracolumbar degenerative disc disease has not been 
objectively shown to have originated during active service.  


CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a), 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
Veteran's claim for service connection, the Board observes 
that the VA issued a VCAA notice to the Veteran in February 
2005, March 2005, and April 2006 which informed him of the 
evidence generally needed to support a claim of entitlement 
to service connection and the assignment of an evaluation and 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  The February 2005 and 
March 2005 VCAA notices were issued prior to the May 2005 
rating decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  While he reported 
having received post-service treatment for his back disorder 
from a private physician and at a private medical facility 
shortly after service separation, the Veteran acknowledged 
that clinical documentation of the cited treatment is 
unavailable as the physician is most likely deceased and the 
medical facility no longer exists.  The Veteran was afforded 
VA examinations for compensation purposes.  The examination 
reports are of record.  There remains no issue as to the 
substantial completeness of the Veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury 


incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 2002).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

The Veteran's service treatment records make no reference to 
a chronic back disorder.  At his April 1946 physical 
examination for service separation, the Veteran was reported 
to exhibit a normal spine.  

An August 1977 private hospital summary conveys that the 
Veteran was admitted for treatment of his low back and thigh 
pain.  He presented a history of initial back problems after 
lifting weights in 1945; a compression fracture; and a 
recurrence of back pain after he rolled a tractor and was 
thrown free.  The Veteran clarified that: he had seen a Dr. 
Johnson in Omaha, Nebraska; was prescribed a back brace; and 
went several years with minimal back problems.  
Contemporaneous X-ray studies of the lumbosacral spine 
revealed findings consistent with L5-S1 joint space narrowing 
and minimal scoliotic deformity.  The Veteran was diagnosed 
with low back pain.  

In his January 2005 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran reported that he had 
initially manifested a back disorder in November 1945.  In a 
February 2005 written statement, the Veteran indicated that 
he had initially injured his back lifting weights at some 
point after the Japanese Government had surrendered.  He 
clarified that: he had informed the military authorities of 
his back complaints at service separation; he had been told 
that it would be three weeks before he would be treated; and 
he decided to be discharged without treatment and later be 
seen at the Lincoln, Nebraska, Veterans Hospital.  The 
Veteran recalled that he was subsequently treated by Dr. S., 
a private physician, who X-rayed his spine and identified "3 
vertebra buckled up in" his back.  He was prescribed a back 
brace.  

An April 2005 written statement from T. W. B., conveys that 
he had served with the Veteran.  He recalled that the Veteran 
had injured his back after they had returned from Iwo Jima.  
In his undated notice of disagreement received in October 
2005, the Veteran advanced that he sought treatment for his 
chronic back disorder at a veterans' hospital shortly after 
service separation and was told that there was a six 
month-long wait for admission.  He subsequently sought 
private treatment for his back.  

An October 2005 written statement from Mr. B., clarifies that 
the Veteran had injured his back lifting weights in September 
1945.  

At a December 2005 VA examination for compensation purposes, 
the Veteran reported that he had initially injured his back 
while lifting weights during active service.  The Veteran was 
diagnosed with multilevel thoracolumbar degenerative disc 
disease.  The examiner commented that:

It is my opinion as an orthopedic surgeon 
that the Veteran's current spine 
condition is less likely than not caused 
as a result of his service incurred 
"reported injury while lifting weights 
on one occasion made of a bar and 
concrete-filled potato cans."  I have 
reviewed his private medical records, as 
well as his statement from his friend in 
Alvarado, Texas who stated that he 
remembers him injuring his back on a 
Sunday in September 1945.  Multilevel 
degenerative disc disease would not be 
caused by a one-time incident of a back 
strain lifting weights.  It is more 
likely a cause of normal progression of 
age and/or a significant trauma such as a 
fall from a height, as is also described 
in his private medical records from 
Norfolk.  I would have to resort to mere 
speculation to state that the reported 
weight lifting injury is related to his 
current back condition in any way, and 
more likely than not, I as an orthopedic 
surgeon feel that it is not.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  A 
chronic back disorder was not manifested during active 
service or for many years thereafter.  The first clinical 
documentation of the claimed disorder is dated in August 
1977, some 31 years after service separation.  No competent 
medical profession has advanced that the Veteran's chronic 
thoracolumbar degenerative disc disease originated during 
active service.  Indeed, the examining physician at the 
December 2005 VA examination for compensation purposes 
expressly negated such an etiological relationship and 
instead attributed the onset of the disability to either the 
natural aging process or the Veteran's post-service tractor 
accident.  

The Veteran advances that his chronic spine disability was 
precipitated by an inservice weight lifting-related back 
injury.  The Veteran is competent to state that he sustained 
back trauma during active service.  However, based upon the 
record and analysis herein, the Board concludes that the 
Veteran's chronic thoracolumbar degenerative disc disease is 
not related to active service.  The Veteran's claim is 
supported solely by Mr. B.'s and the Veteran's own written 
statements.  The Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the diagnosis or causation of a particular 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Such evidence is insufficient to establish an 
etiological relationship between the Veteran's chronic 
degenerative disc disease and either his alleged inservice 
back trauma or active service in general.  Therefore, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a chronic back disorder.  

ORDER

Service connection for a chronic back disorder is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


